The respondent' moved for a rehearing, and the following opinion was filed April 30, 1918:
RoseNberry, J.
It is stated in the opinion in this case, ante, pp. 283-84, 166 N. W. 322, “the facts necessary to state a good cause of action in ejectment appearing, the court should not have sustained the demurrer, but should have overruled it.” It is called to our attention that the complaint contains no formal allegation that there has been any re-entry on account of the breach of the condition subsequent, and that therefore the complaint does not state a cause of action in ejectment, citing Mash v. Bloom, 133 Wis. 646, 114 N. W. 457.
Upon re-examination of the complaint it appears that this *286position is well taken. Therefore the demurrer should have been sustained, with leave to the plaintiff to amend her complaint if she so desires. The mandate will be modified accordingly.
By the Gourt. — Motion denied, without costs. The order appealed from is affirmed, and the cause is remanded for further proceedings in accordance with this opinion.